Title: VIII. Memoranda from Henry Remsen, Jr., [ca. 30 August 1790]
From: Remsen, Henry, Jr.
To: 



[ca. 30 Aug. 1790]

All the Letters received for Mr. Jefferson after his departure, and Fenno’s paper are to be forwarded to him by post at monte cello in Virginia, until the last of Septr., after which time, those that are received are to be kept for him ’till he returns.
Mr. Jefferson will please to give H. R. junr. any directions he may chuse to leave with him, respecting the removal of his furniture to Philadelphia, the payment of the transportation of it there &c.
About the 20th. of September we shall begin to pack up the effects belonging to the Offices, and in the mean time bring up and examine the records. On the 1st. of October the next quarter’s salary will be due, and as soon after as it is paid, the effects and persons will remove. One will be at Philadelphia to receive them, and one travel with them. The papers to be removed by land; the printed journals, books, newspapers, models and furniture by water. H. R. junr. takes the liberty to observe, that it will be very acceptable for those belonging to the Office to receive their salary before they leave N. York, and as the other Offices will not probably remove until the middle, or latter end of Octr., no inconvenience  can arise from the Office of State being kept here until the beginning of it.
If Mr. Jefferson on his arrival at Philadelphia, will have time to look at the house contemplated for an Office, and write to H. R. junr. where it is, and to whom he must apply for possession, it will be very serviceable, or if that house is not fit, and Mr. Jefferson cannot remain long enough at Philadelphia to procure another, to write to H. R. Junr. directing him what to do, whether to go to Philadelphia previous to the removal to procure one, and what it’s situation and size and rent must be. It is to be observed that the house should have at least two large rooms, one for the foreign and the other for the domestic papers, besides other rooms for the models, Journals, and Newspapers. The Cases as at present would fill a large house, but they may be reduced in number when the Papers are better arranged, at least those of the domestic kind. But when they are arranged they will occupy much space. Mr. Jefferson will be able to judge of the size of the house wanted, by the cases containing the foreign papers, which are comprized in as small a compass as possible. The cases to contain the domestic papers must be, I should judge, rather more numerous.
The balance of the money granted for contigencies, will be absorbed by the accounts now against both Offices for contingencies, and the demands of the German translator (who has never yet been paid for his services) and Spanish and Dutch translators. The two last have but a small sum due to them.
Will it not be best to apply for a further grant of money, sufficient to pay the additional messenger (whose wages are not provided for by the last appropriation act), to remove to Philadelphia, and lay up wood for the next winter. The account can be settled the moment the Treasury Department is established there. And if Mr. Jefferson applies for a sum, and goes before a warrant issues, a Note from him to the Treasurer requesting payment of it, will be necessary to procure it’s receipt. To obtain the proportion of the warrant for the salary due on the 1st. of October, a similar Note will be necessary. Mr. Jefferson’s own salary can remain with the Treasury or not, at his election. The proportion of the warrant wanted will be, vizt.



Dolls.
Cents


The whole account amounts to
1504.
16


Mr. Jefferson’s qrs. salary
 875.




 629.
16



629.16 for the Chief and other Clerks, Interpreter and doorkeeper.
To obtain the payment of the warrant now to be issued for arrears of salary and House rent, in case Mr. Jefferson sets out before it is issued, a similar Note will be necessary.
The collection of laws for the Executives &c. to go by post, will need a frank to exempt them from postage, and if Mr. Jefferson speaks to the Secretary of the Treasury or Secretary at War, they will undoubtedly frank the packages.
Mr. Lambert (at Mr. Beckley’s Office) will continue the Record of the Laws when he comes back from Virginia, if Mr. Jefferson desires it, and his business under Mr. Beckley will admit of it.
Mr. Bankson who is now in Mr. Otis’s Office, was formerly in Mr. Thomson’s, and was appointed Register of the Court of appeals just before the Judges of that Court went out of Office. A part of the papers of that Office he now has. He kept them in Mr. Thomson’s Office in one of the cases, until he entered Mr. Otis’s, when he removed them to his lodgings. He wishes to know what he must do with them, and says that a chest is wanted to put them in. I have told him he must speak to the Chief Justice, Mr. Jay; but he thinks that they ought, at least for the present, be deposited in the Office of State. I suppose he wishes not to incur the expence of removing them, lest he may not get reimbursement.
I have purchased two sets of the fœderalist in boards for Mr. Short, 2 Vols. in each set, the price for both is 2 dollars.
The proprietor of the Stage will furnish covered waggons to go to Philadelphia, and take what may be sent by land, at 10/ per hundred for a single ton, and 8/4 if there are several tons. H. R. junr. will enquire the price of freight by water.
